DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Previous Non-Final Office Action Vacated
	The non-final Office Action mailed 10/28/2022 is hereby vacated in lieu of the instant non-final Office Action.
Preliminary Amendment
1)	Acknowledgment is made of Applicant’s preliminary amendment filed 11/12/20.
Status of Claims
2)	New claims 2-7 have been added via the amendment filed 11/12/20.
Claims 1-7 are pending and are examined on the merits. 
Information Disclosure Statements
3)	Acknowledgment is made of two of Applicant’s Information Disclosure Statements filed 10/28/2020.  The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Priority 
4)	The instant application, filed 10/28/20, is a divisional of U.S. application 16/716,638 filed 12/17/19, now U.S. patent 10,881,721, which is a continuation of U.S. application 12/225,501 filed 05/18/2009, now U.S. patent 10,543,265, which is the national stage 371 application of PCT/US2007/007115, which claims priority to the provisional application 60/785,234 filed 03/22/2006.  
Objection(s) to Specification
5)	The specification and/or claims are objected to for the following reason(s):
	The first paragraph of the specification does not indicate the issued status of a prior non-provisional application as indicated supra under the section ‘Priority’ in italicized letters. Amendment to the specification is needed.
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
6)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7)	Claims 1-7 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  
	(a)	Claims 1 and 5-7 are ambiguous and indefinite because these claims claim both a product and the method steps of using the product via the limitations: ‘first administering the vaccine’ and/or ‘….. then administering the vaccine’. It is unclear how the instruction for carrying out method steps (a) and (b) in these claims are intended to limit the claimed product. As such, one of ordinary skill in the art would be unable to determine in an unambiguous way the metes and bounds of the claims. Note that a claim which claims both a product and the method step of using the product is indefinite. MPEP 2173.05.  
	(b)	The dependent claims 5 and 7 are indefinite for lacking sufficient antecedence in the limitation ‘a patient’. See line 2. For proper antecedence and to be consistent with the format used in the dependent claim 6, it is suggested that Applicant replace the above-identified limitation with the limitation --the patient--.
(c)	Claims 2-7, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and 35 U.S.C § 103 (or as subject to pre-AIA  35 U.S.C § 102 and 35 U.S.C § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
8)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

9)	Claims 1-7 are rejected under 35 U.S.C § 103 as being unpatentable over Rennels et al. (Pediatr. Infect. Dis. J. 23: 429-435, 2004 - Applicant’s IDS) (Rennels et al., 2004) in view of Boutriau et al. (WO 02080965 A2 - Applicant’s IDS).
	Rennels et al. (2004) taught prefilled syringes comprising the quadrivalent meningococcal conjugate vaccine, MCV-4, for use in infants, wherein the conjugate vaccine comprised capsular saccharides of meningococcal serogroups A, C, Y and W-135 each conjugated to the diphtheria toxoid carrier protein. The conjugate vaccine comprised no adjuvant. See title; section ‘Methods’ on page 429; and section ‘Vaccine’ on page 430. Said prefilled syringes of the prior art in which the quadrivalent meningococcal conjugate vaccine was placed meets the definition of prefilled syringes as ‘suitable containers’ as defined at lines 5-7 of page 11 of Applicant’s as-filed specification.  
Rennels et al. (2004) are silent on a kit per se comprising an adjuvanted quadrivalent meningococcal conjugate vaccine with instructions for administering the vaccine as recited. 
	However, presenting or packaging an art-known multivalent DT and/or CRM197-containing meningococcal conjugate vaccine in the form of a kit, or assembling a kit using art-known products along with necessary instructions for its use was well-known, conventional, and was routinely practiced in the art at the time of the invention and was well within the realm of routine experimentation. For example, Boutriau et al. disclosed assembling or packaging a vaccine kit using containers comprising conjugated MenA, MenC, MenY and MenW capsular polysaccharides of Neisseria meningitidis, the kit being provided with a list of instructions for administration of the vaccine. See page 5; and paragraph bridging pages 16 and 17.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have Rennels’ (2004) prefilled syringe containers comprising the quadrivalent meningococcal MCV-4 conjugate vaccine comprising capsular saccharides of meningococcal serogroups A, C, Y and W-135 conjugated to diphtheria toxoid for use in infants, with or without an art-known adjuvant, in a kit along with instructions for administration of the vaccine to produce the instant invention. A skilled artisan would have been motivated to produce the instant invention for the expected benefit of providing Rennels’ (2004) MCV-4-prefilled syringe containers in a convenient and/or portable commercial kit, i.e., for the purpose of convenience and portability. With regard to the recited instructions for administering the vaccine in the claimed kit, it must be noted that the written materials, i.e., the instructions, or package insert, are not considered to be within the statutory classes and do not carry patentable weight. See MPEP 706.03(a). The instructions for use included in a kit or article manufacture constitute an ‘intended use’ for that kit or article of manufacture and thus do not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03.  In apparatus, article, and composition claims, intended use must result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Furthermore, in KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination --something the court called ‘ordinary innovation’-- is not patentable.  
Claims 1-7 as a whole are prima facie obvious over the prior art of record.
Conclusion
10)	No claims are allowed.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645          


October, 2022